Title: To Benjamin Franklin from Le Roy, 17 August 1780
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris rue de Seine ce 17 Aout 1780.
Permettez vous Monsieur, et Illustre ami, que J’aye L’honneur de vous ecrire, pour vous prier avec Instance de vous intèresser auprès de M. De Sartine, pour M De Boy de Marseilles, qui a èté fait prisonnier en combattant pour la bonne cause en Amèrique, et qui a déja Lhonneur d’être connu de vous. Je ne vous engagerois pas à cette démarche, connoissant votre Sagesse, et votre Circonspection prudente, Si Sa demandé ne me paroissoit pas parfaitement juste. En effet qu’y a t il de plus fondé, que de demander à être encore employé, et dans le grade que comporte nos Services, après avoir Servi Le Roi, et l’Amèrique pendant Vingt trois ans, et Setre trouvé dans plusieurs actions Importantes, et notamment en Amèrique à la prise du Genl. Bourgoyne. Il est digne de vous Monsieur et Illustre ami, de vous intèresser au Sort de Ces françois Génereux, qui Se Sont empressés de passer dans le Nouveau Monde, pour Se joindre aux braves Americains, pour Soutenir la bonne cause. Jespere donc que vous voudréz bien m’accorder la grace que Je vous demande pour M De Boy, D’autant plus que Je n’entrevois pas dans la Sollicitation que Je vous prie de faire à M. De Sartine pour lui, rien comme je vous l’ai dit qui puisse blesser vos principes, et La Sage circonspection qui dirige toutes vos demarches.
J’ai Lhonneur dêtre avec les Sentimens les plus distingués d’éstime et d’attachement Monsieur et Illustre ami Votre très humble et très obeïssant Serviteur
Le Roy
M. Franklin
 
Notation Le Roy Paris Augt. 17. 80
